El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Aguadilla declarando sin lugar cierta demanda sobre cobro de dinero.
En la demanda se alega, en resumen, 1°., que demandante y demandado son mayores de edad, propietarios y vecinos de Isabela; 2°., que el demandado, teniendo como fiador al demandante, otorgó a favor de Eduardo Quevedo, de Isabela, tres pagarés, que se acompañan a la demanda, uno en junio 18, 1910, por $236, a vencer en diciembre 18, 1910; otro en octubre 1, 1910, por $236, a vencer en marzo 30, 1911, y otro en marzo 24, 1911, por $100 a vencer en septiembre 24, 1911; 3°., que llegado el vencimiento de los mencionados pagarés, el deudor Pellot no los hizo efectivos, ni tampoco en las pró-rrogas que le concediera el acreedor Quevedo, basta que el demandante en su carácter de fiador solidario y principal pagador, tuvo que abonar al dicbo Quevedo el importe de la deuda, o sea quinientos setenta y dos dollars, y 4°., que el demandante ba requerido en distintas ocasiones al demandado Pellot para que le pague aquella suma, sin que lo baya conse-guido. La demanda termina con la súplica de que se condene al demandado a pagar al demandante la suma reclamada con sus intereses, y las costas del pleito y los honorarios de abo-gado.
A continuación transcribimos el primero de los pagarés acompañados a la demanda. Los otros dos están redactados en forma semejante. En el segundo firma a ruego de Pellot, Eugenio Yendrell, y en el tercero, la misma persona que lo bace en el primero, este es, Pedro Yan Derdys.
“A. Recibí del fiador Tiburcio Yendrell — firmado E. Quevedo. Debo y pagaré el día treinta de marzo del año próximo venidero a la orden de Eduardo Quevedo, de esta vecindad la suma de DOSCIENTOS teeiNta Y seis dollars. oro americano efectivo recibido de dicbo señor a mi entera satisfacción en calidad de préstamo. Afecto al pago mis *151bienes presentes y futuros renunciando cuantas leyes y derechos pue-dan favorecerme. Isabela, octubre 10, 1910. Higinio Pellot P. O. (firmado) Pedro Yan Derdys.
“Garantizo el pago del presente documento como fiador y principal pagador renunciando el derecho de excusión, orden y división y aceptando cualquier prórroga que se concediese. A ruego de Tiburcio Yendrell por no saber firmar. (Firmado) Eugenio Vendrell. Pre-sentado en secretaría hoy 18 de junio de 1913. (Firmado) Telesforo Gabán, Secretario.”
El demandado contestó la demanda, en resumen, 1, admi-tiendo su. hecho primero; 2, negando el hecho segundo y ale-gando que en ninguna época huscó como fiador al demandante ni otorgó ningún pagaré a favor de Eduardo Quevedo, de Isabela, en las fechas y por las cantidades dichas en el hecho segundo; 3, negando el hecho tercero y alegando que nunca se le cobró pagaré alguno, ni se le concedió prórroga, y 4, negando el hecho cuarto y alegando que nunca se le requirió por el demandante para pagar suma alguna de dinero. La contestación termina suplicando a la Corte que se sirva decla-rar sin lugar la demanda con las costas a la parte demandante.
En el acto de la vista se practicaron las pruebas ofreci-das por ambas partes y, el 5 de enero de 1914, la corte dictó sentencia en contra del demandante. Este, en su alegato presentado a esta Corte Suprema en apoyo del recurso por él interpuesto, sostiene que la corte sentenciadora' erró, 1; al no declarar nulo el juramento de la contestación a la de-manda; 2, al no dictar sentencia en favor del demandante, por los méritos de la demanda, y 3, al dictar sentencia dene-gatoria de la demanda, contra el resultado de las pruebas.
Examinemos el primer error.
El juramento que aparece al pie de la contestación, copiado a la letra, es como sigue:
“Juro que soy el demandado en este caso y que todo lo alegado en la anterior contestación es cierto constándome unos hechos pór propio conocimiento y otros según información y creencia, (firmado) Higinio Pellot.
*152“Jurado y marcado ante mí por Higinio Pellot, mayor de edad, soltero, agricultor, vecino de Isabela, a quien conozco personalmente, boy 25 de octubre de 1913. Doy fe. (firmado) Angel M. Torregrosa. Notario Público. (Existe cancelado un sello de rentas internas de veinte y cinco centavos y además impreso uno que dice: “Angel M. Torregrosa, Abogado-Notario, Aguadilla, Puerto Rico.”): No. 14 del - affidavit.”
Alega el apelante que el juramento que se ha transcrito es nulo por vicios de forma y por defectos esenciales.
Entre los vicios de forma que señala el apelante, está el de que siendo Higinio Pellot una persona ignorante que no sabía firmar, debió haberse cumplido con lo preceptuado en la Ley Notarial de 1906, que dispone en su sección 14 que si alguno de los otorgantes “no supiere o no pudiere firmar, lo expresará así el Notario, debiendo firmar uno de los testi-gos, escribiendo de su puño, en ante firma, que lo hace por sí como testigo, y a nombre del otorgante, que no sepa o no pueda verificarlo.”
El documento de que se trata en este caso es una alegación jurada.
Bien la alegación o el juramento, dice Cyc., deben suscri-bir por la persona que jura, no necesitándose que ambos sean suscritos para que el juramento sea suficiente. 31 Cyc., ■545 y casos citados.
El juramento, dice también Cyc., debe ajustarse a lo dis-puesto por la ley local y a las reglas que se' aplican en general a los affidavits. 31 Cyc., 545 y casos citados.
En el presente caso la contestación aparece suscrita por •el abogado del demandado y el juramento se hizo constar en la forma que fiemos transcrito. Si Higinio Pellot hubiera sabido escribir su nombre por sí mismo, bastaría que hubiera firmado bien la contestación, ya el juramento, de. acuerdo con la jurisprudencia que hemos citado. Pero Higinio Pellot no sabía firmar y, por lo que se desprende de lo que hizo cons-tar el notario, puso su marca.
*153Nada dispone la ley estableciendo nn registro de affidavits o declaraciones ante notarios y otros funcionarios, aprobada el 12 de marzo de 1908, Leyes de 1908, p. 39, con respecto a lo qne deba hacerse cnando la persona qne va a prestar la declaración no sepa firmar. Ya fiemos visto lo qne prescribe la ley notarial para tales casos y si se tiene en cnenta además qne el Código Político al determinar en su artícnlo 392 el significado y alcance entre otras de las palabras “firma” y “suscripción,” establece qne incluyen la marca cnando la persona no pnede escribir sn nombre, escribiéndose tal nombre cerca de la marea por otra persona qne también firma como testigo, (véase el texto inglés del artícnlo citado), llegaremos a la conclusión de qne la verdadera práctica qne debe seguirse, y que se signe generalmente, es la de qne en casos de esta naturaleza debe la persona qne jura poner sn marca y otra persona escribir cerca" de lá marca el nombre de dicfia persona y además el silyo propio como testigo.
Existe, pues, el vicio de forma a qne se refiere el apelante, y también existe, a nuestro juicio, el defecto esencial qne señala, a saber: qne no se expresa por el demandado cuáles fieefios le'constan por propio conocimiento y cuáles por infor-mación y creencia.
Es cierto, como sostiene la parte apelada, qne no se trata en este caso del artícnlo 118, sino del 119 del Código de Enjui-ciamiento Civil, pero también lo es qne la regla contenida en el 118 debe aplicarse al 119, y así cnando se niegue la autenticidad del documento cuya copia se. incluya en la - de-manda, o se una a la misma, en vez de emplear la forma vaga e incierta ‘ ‘ constándome unos fieefios por propio conocimiento y otros según información y creencia” usada en este caso, debe afirmarse, siguiendo la fórmula prescrita en el artículo 118, que los fieefios relativos a la negativa le constan al qne jura por propio- conocimiento, excepto aquellos qne manifiesta *154conocer por información y creencia en cnyo caso expresará que las cree ciertas.
Habiendo llegado a las anteriores conclusiones, se impone, sin necesidad de disentir los otros errores señalados por el apelante, la revocación de la sentencia apelada. Los defec-tos alegados ante esta Corte Suprema, lo fneron también en su oportunidad ante la corte de distrito y debieron ser reconocidos por el tribunal sentenciador.
Abora bien, como se trata de un caso en el cual la corte sentenciadora apreciando las pruebas decidió que la parte demandante no demostró la verdad de la deuda reclamada y como se trata de defectos que si bien pueden calificarse de esenciales, son susceptibles de enmienda, opinamos que debe revocarse la sentencia apelada y devolverse el caso a la corte de su origen con instrucciones de que se conceda permiso al demandado para enmendar su contestación jurada y el pleito-continúe tramitándose de acuerdo con la ley.
La resolución que adoptamos está sostenida, a nuestro-juicio, por las circunstancias concurrentes, y por la jurispru-dencia. Esta, resumida por Cyc., tomo 31, pág. 546, es corno-sigue :
“Una declaración referente a la certeza de la alegación que se presenta puede generalmente ser enmendada nunc pro tunc o sea, dándosele entonces el mismo efecto y valor legal que Rubiera tenido antes, en lo que respecta al juramento, o al lugar del juicio, o a cual-quier otra cuestión bien sea de forma o de sustancia, dentro de la discreción de la corte, cuando el permiso concedido para formular la enmienda tiende a la celebración de un juicio imparcial sobre los. méritos del caso y se le ha dado un término razonable a la parte para impugnar la alegación enmendada. Guando a una alegación no se acompaña el juramento relativo a su veracidad, o el que se incluye es nulo, el defecto que de tal modo aparece, puede ser corregido me-diante una enmienda.”
*155Debe revocarse la sentencia apelada en la forma que deja-mos expuesta.

Revocada la sentencia y devuelto el caso a la corte inferior para que permita que se en-miende el juramento de la contestación y para que el pleito continúe tramitándose de acuerdo con la ley.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.